DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”means for identifying …”, “means for switching …”, “means for determining ..”, “means for communicating” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 17, 19, 20, 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghavan et al (US 2017/0347358) cited by Applicant, hereinafter Raghavan.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Raghavan discloses a method for wireless communications at a user equipment (UE), comprising: identifying a blockage corresponding to one or more antenna arrays of a plurality of antenna arrays based at least in part on using a first set of beam weights corresponding to a static beamforming codebook of the one or more antenna arrays (see Fig. 15, block 1050, [0008], [0020], [0143], [0145] illustrates that at block 1520, determines that the SNR of the received signal is below the first threshold, the UE may further determine whether the received signal also falls below a second SNR threshold at block 1545, and [0080] illustrates that the UE estimates that received SNR in order to mitigate hand blocking of antennas; thus, by determining that the SNR is below a threshold implies identification of a blockage; also see [0136]); switching from a static beamforming codebook-based beam weight determination to a dynamic beamforming codebook-based beam weight determination (see [0140] illustrates that the UE 115 may switch from the first receiver beam codebook to a second receiver beam codebook associated with the second beam codebook used by the millimeter wave base station as described above with reference to FIGS. 2-4. In certain examples, the operations of block 1425 may be performed by the beam adaptation module 610 as described above with reference to FIGS. 6 and 7; and also see [0145], illustrates that the UE, at block 1520, determines that the SNR of the received signal is below the first threshold, the UE may further determine whether the received signal also falls below a second SNR threshold at block 1545. If the signal quality of the received signal falls below the second SNR threshold, the UE, at block 1550, may select a low-frequency back-up link option from the UE to base station (if available) or issue a distress signal. In some examples, the distress signal may request the base station to switch its beam codebook to a fine codebook. The UE may also switch its codebook to a fine codebook based on the issued distress signal. However, if the received signal is above a second SNR threshold, the UE, at block 1555, may issue signal to the base station requesting the base station switch its codebook to intermediate codebook, while maintaining coarse codebook for the UE. Upon selecting appropriate codebooks, the process flow 1500 may repeat at block 1505 utilizing the updated codebook selections (i.e., blocks 1550 and 1555). In some examples, the SNR threshold levels at block 1510 may also be adapted based on the codebook selections); determining a second set of beam weights to use for the one or more antenna arrays based at least in part on the dynamic beamforming codebook-based beam weight determination (see [0082] illustrates that the UE 115-b may suggest the base station to scan through a coarse codebook of beamforming vectors as well as modifying its own scan through a coarse codebook of beamforming vectors to select a best beam from either codebook that results in a moderate link margin. However, if the received SNR is below the second threshold level, the UE 115-b may offer a fallback position to suggest the base station to scan through a finer codebook or a UE-specific codebook to refine the beam on which the received signals are modulated and also modify its own scan through a coarse/fine codebook of beamforming vectors to select the ideal beams based on the scan. Initiating the fallback procedures may result in slower discovery periods, but may offer improvement in the received signal quality); and communicating using the one or more antenna arrays according to the second set of beam weights (see [0143] illustrates that at block 1505, millimeter wave base station and the UE may select default beam codebooks to transmit and receive signals. In some examples, the base station and the UE may start with coarsest codebook on either side. At block 1510, the base station and the UE may select a plurality of SNR threshold levels (i.e., first SNR threshold and second SNR threshold). In some examples, the SNR threshold levels may be predetermined or dynamically adjusted based on user preference or other protocol considerations driven by the user. For example, the SNR threshold levels may be selected based on the type and amount of data to be transmitted).
Regarding claim 2, Raghavan discloses measuring one or more channel conditions using a set of aperiodic channel state information reference signal symbols, wherein determining the second set of beam weights is based at least in part on measuring the one or more channel conditions (see [0010],  [0016], [0097], [0163]).
 Regarding claim 17, Raghavan discloses wherein: the static beamforming codebook corresponds to a fixed set of phase shifter and amplitude control adaptations that are based at least in part on a fast memory of the UE; and a quantity of the amplitude control adaptations satisfy a first threshold level of a size of the one or more antenna arrays (see [0014], [0098]).
Claim 19 is similar to claim 1.  Raghavan also discloses an apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform steps as recited in claim 1 (see [0011], [0117]).
Claim 20 is similar to claim 2.  Therefore; claim 20 is rejected under a similar rationale.
Claim 29 is similar to claim 1.  Therefore; claim 29 is rejected under a similar rationale.
Claim 30 is similar to claim 1 (see [0012]).  Therefore; claim 30 is rejected under a similar rationale.
Allowable Subject Matter
Claims 3-16, 18, 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunel et al (US 2020/0076488) disclose beamforming communication systems with sensor aided beam management.
Lee et al (U.S. Pat. 10,484,033) disclose a User Interface To Enhance Millimeter Wave (mmWav) Communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
July 13, 2022